DETAILED ACTION
This communication is responsive to Application 16/436,849 filed June 10, 2019

Election/Restrictions
Applicant’s election with traverse of Group I (Claims 1-12) in the reply filed on May 28, 2021 is acknowledged. Therefore, Claims 1-12 are subject to examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities: The limitation should be evaluating a variation of respective reported channel quality indicators of subbands of a group of [[subands]]subbands;   Appropriate correction by the Applicant is required for all informalities.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Throughout the text below the Applicant's claim citations are shown in italics whereas the examiner's interpretation and prior art citations are shown in bold.

Claim 1 is hereby rejected under 35 U.S.C. 103 as being unpatentable over Chen, et al. (hereafter Chen) US Patent Publication 2009/0154588 A1 in view of Marinier et al. (hereafter Marinier) US Patent Publication 2013/0039284 A1.

Regarding Claim 1, Chen teaches A network device (Chen: Fig. 2, base station), comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: (Chen: [0246, Fig. 2);
instructing a user equipment device to report a subband channel quality indicator and a subband precoding matrix index based on an evaluation of a metric (SINR) determined based on channel conditions;  (Chen: [0011-0013] "Base station eNB transmits reference signals or pilot signals to UE, which generates a channel estimate based on the reference signal...UE determines a channel quality indicator (CQI) for each RB or for each subband based on the channel estimation. The CQI metric is suitably a signal to interference noise ratio (SINR) after detection, the index to a supportable modulation and coding scheme, the index to a supportable code rate, a channel throughput measure, or other quality measure....Based on the channel estimate, UE feeds back to the base station for each of its subbands or RBs, the precoding matrix index ( PMI) and the CQI expected to occur when eNB uses the indexed precoding matrix to transmit data in an RB in a given subband");
and scheduling the user equipment device with a subband based on the subband channel quality indicator and the subband precoding matrix index reported by the user equipment device.  (Chen: [0080] "In FIG. 8, Node B at step 2350 applies the CQI feedback from the UEs according to the configured scanning pattern(s) and recovers or reconstructs the CQIs originally determined by each ULi. Base station eNB scheduler 2360 allocates or configures subband(s) customized for each applicable ULi such as to perform user selection of which ULE to schedule on a given transmission bandwidth at a given time").
Chen does not explicitly teach facilitating an activation of a frequency selective scheduling based on identification of control channel elements used for a downlink control channel.
However, Marinier does teach facilitating an activation (started) of a frequency selective scheduling (frequency-selective mode) based on identification of control channel elements (E-CCE) used for a downlink control channel (ePDCCH);  (Marinier: [00153-0154] "For frequency diversity mode, the E-CCE aggregation may be started from a row according to the aggregation level, and the E-CCE aggregation may be started from column for frequency-selective mode. An example of a block interleaver with M.sub.CCE,k.times.N.sub.PRB,k.sup.epdcch that may be used is illustrated in the FIG. 9...For example, a WTRU may utilize frequency-selective mode, where n.sub.CCE.sup.(1)(i)=n.sub.CCE.sup.(2)(m), i=m");
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Chen to include the teachings of Marinier in order to start frequency-selective mode based on E-CCE aggregation in an ePDCCH (Marinier: [00153-0154]).

Claims 2-3 are hereby rejected under 35 U.S.C. 103 as being unpatentable over Chen, et al. (hereafter Chen) US Patent Publication 2009/0154588 A1 in view of Marinier et al. (hereafter Marinier) US Patent Publication 2013/0039284 A1, and in further view of Sadek, et al. (hereafter Sadek) US Patent Publication 2015/0065152 A1.

Regarding Claim 2, The network device of claim 1, the combination of Chen and Marinier  does not explicitly teach wherein the facilitating the activation of the frequency selective scheduling comprises determining a number of connected user equipment devices, including the user equipment device, is below a defined level of user equipment devices.
However, Sadek does teach wherein the facilitating the activation of the frequency selective scheduling comprises determining a number of connected user equipment devices, including the user equipment device, is below a defined level of user equipment devices. (Sadek: [0009] "the method may involve determining at least one metric associated with a threshold indicative of a traffic load on the unlicensed communication band, where the at least one metric includes one of a cell loading, traffic type, quality of service (QoS) indication, number of users on the unlicensed communication band, available backhaul bandwidth, or interference from access points", and [0014] "the method may involve receiving the at least one metric from the mobile entity for determining whether the at least one metric is below the threshold indicative of the traffic load on the unlicensed communication band").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Chen and Marinier  to include the teachings of Sadek in order to activate/deactivate frequency selective scheduling based on a number of connected UE (Sadek: [0009, 0039]).  

Regarding Claim 3, The network device of claim 2, the combination of Chen, Marinier, and Sadek teaches wherein the operations further comprise: facilitating a deactivation of the frequency selective scheduling based on a determination that the number of connected user equipment devices is at or above the defined level of user equipment devices. (Sadek: [0039] "In yet further related aspects, one or more of the components 232-238 may be configured to send a configuration message to the mobile device for deactivation of a SCC in response to determining the at least one metric does not indicate a relatively high traffic load, for example, if the metric is not below the threshold, or is not above the threshold").
The rational and motivation for adding this teaching of Sadek is the same as for Claim 2.

Claims 4-5 are hereby rejected under 35 U.S.C. 103 as being unpatentable over Chen, et al. (hereafter Chen) US Patent Publication 2009/0154588 A1 in view of Marinier et al. (hereafter Marinier) US Patent Publication 2013/0039284 A1, and in further view of Lee, et al. (hereafter Lee) US Patent Publication 2013/0194931 A1.

Regarding Claim 4, The network device of claim 1, the combination of Chen and Marinier does not explicitly teach wherein the facilitating the activation of the frequency selective scheduling comprises: monitoring a number of control channel elements (CCEs) in use; and facilitating the activation of the frequency selective scheduling based on the number of control channel elements in use being below a defined channel element utilization level.  
However, Lee does teach wherein the facilitating the activation of the frequency selective scheduling comprises: monitoring a number of control channel elements (CCEs) in use;  (Lee: [0003] "the subframe may not be a special subframe, the configuration may be received via higher layer signalling, the configuration may incudes one or more PRB sets for monitoring on the ePDCCH resource where the PRB sets may include a set of eCCEs that include eREGs, further monitoring a PDCCH resource on a different subframe, demodulating the ePDCCH resource, and the like"),
and facilitating the activation of the frequency selective scheduling based on the number of control channel elements in use being below a defined channel element utilization level.  (Lee: [0203] "A smaller N.sub.eREGs may be used for localized transmission since beamforming gain and/or frequency selective scheduling may be achieved for localized transmission...The aggregation levels may be defined as a function of a positive integer number N.sub.AL. For example, a seach space for a WTRU or UE may be defined as N.sub.AL[1, 2, 4, 8]. If N.sub.AL=2 in a specific subframe, a WTRU or UE may need to monitor ePDCCH with the aggregation levels 2, e.g. [1, 2, 4, 8]=[2, 4, 8, 16]. N.sub.AL may be configured by a higher layer").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Chen and Marinier  to include the teachings of Lee in order to monitor CCEs to activate/deactivate frequency selective.(Lee: [0003, 0203]).  

Regarding Claim 5, The network device of claim 2, the combination of Chen, Marinier, and Lee teaches herein the operations further comprise: facilitating a deactivation of the frequency selective scheduling based on a second determination that the number of control channel elements is at or above the defined channel element utilization level. (Lee: [0203] "A smaller N.sub.eREGs may be used for localized transmission since beamforming gain and/or frequency selective scheduling may be achieved for localized transmission...The aggregation levels may be defined as a function of a positive integer number N.sub.AL. For example, a seach space for a WTRU or UE may be defined as N.sub.AL[1, 2, 4, 8]. If N.sub.AL=2 in a specific subframe, a WTRU or UE may need to monitor ePDCCH with the aggregation levels 2, e.g. [1, 2, 4, 8]=[2, 4, 8, 16]. N.sub.AL may be configured by a higher layer" where it is obvious frequency selective scheduling is not enabled if higher than the level).
The rational and motivation for adding this teaching of Lee is the same as for Claim 2.

Claim 6-7 are hereby rejected under 35 U.S.C. 103 as being unpatentable over Chen, et al. (hereafter Chen) US Patent Publication 2009/0154588 A1 in view of Marinier et al. (hereafter Marinier) US Patent Publication 2013/0039284 A1, and in further view of Xu, et al. (hereafter Xu) US Patent Publication 2017/0303243 A1, and in further view of Shah, et al. (hereafter Shah) US Patent Publication 2015/0236839 A1, and in further view of Somasundaram, et al. (hereafter Somasundaram) US Patent Publication 2015/0350955 A1.

Regarding Claim 6, The network device of claim 1, the combination of Chen and Marinier  does not explicitly teach wherein the facilitating the activation of the frequency selective scheduling comprises: obtaining information indicative of a quantity of cell radio network temporary identities.  
However, Xu does teach wherein the facilitating the activation of the frequency selective scheduling comprises: obtaining information indicative of a quantity of cell radio network temporary identities (quantity of UEs in cell1) within a communications network; (Xu:[0067] "when a C-RNTI is selected for UE within a cell 1 (Cell1), a start position, such as 3000, for selecting a C-RNTI is randomly determined from a value range (0 to 65535), and an interval range for selection is set. The interval range may be preset according to needs or a current network situation and may be adjusted according to a network situation. For example, the interval range is determined according to a quantity of UEs currently accessing the Cell1");
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Chen and Marinier  to include the teachings of Xu in order to obtain a quantity of UE and associated C-RNTI operating in the cell.(Lee: [0003, 0203]).  
The combination of Chen, Marinier, and Xu does not explicitly teach and facilitating the activation of the frequency selective scheduling. 
However, Shah does teach and facilitating the activation of the frequency selective scheduling based on a load (Shah: [0079] "In response to determining that the load is greater than the threshold load, the eNodeB may be configured to enable the use of FSS for allocating resources to UEs that are not being served with carrier aggregation and disable the use of FSS for allocating resources to UEs that are not being served with carrier aggregation"),
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Chen, Marinier, and Xu include the teachings of Shah in order to enable/disable frequency selective scheduling based on load (Shah: [0079]).
Continuing, the combination of Chen, Marinier, Xu, and Shah teaches obtaining the number of C-RNTI in a cell, and enabling/disabling frequency selective scheduling based on load, but does not explicitly teach the load is based on the quantity of cell radio network temporary identities within the communications network failing to satisfy a defined quantity.  
However, Somasundaram does teach based on the quantity of cell radio network temporary identities within the communications network failing to satisfy a defined quantity (bandwidth utilization).  (Somasundaram: [0025] "where the base station determines to increase the bandwidth utilization over the CC, the base station may load unassigned resource blocks (RBs) with fictitious cell radio network temporary identifier ( C-RNTI) assignments to achieve a threshold bandwidth utilization").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Chen, Marinier, Xu, and Shah include the teachings of Somasundaram in order to enable/disable frequency selective scheduling based on load indicated by C-RNTI (Somasundaram: [0025]).

Regarding Claim 7, The network device of claim 2, the combination of Chen, Marinier, Xu, Shah, and Somasundaram teaches wherein the operations further comprise: facilitating a deactivation of frequency selective scheduling based on a second determination that the quantity of cell radio network temporary identities within the communications network satisfies the defined quantity.  (Shah: [0079] "In response to determining that the load is greater than the threshold load, the eNodeB may be configured to enable the use of FSS for allocating resources to UEs that are not being served with carrier aggregation and disable the use of FSS for allocating resources to UEs that are not being served with carrier aggregation").
The rational and motivation for adding this teaching of Shah is the same as for Claim 2.

Claim 8 is hereby rejected under 35 U.S.C. 103 as being unpatentable over Chen, et al. (hereafter Chen) US Patent Publication 2009/0154588 A1 in view of Marinier et al. (hereafter Marinier) US Patent Publication 2013/0039284 A1, and in further view of Cao, et al. (hereafter Cao) US Patent Publication 2015/0082133 A1.

Claim 8, The network device of claim 1, the combination of Chen and Marinier  teaches wherein the instructing the user equipment device to provide the subband channel quality indicator and the subband precoding matrix index comprises: determining a first signal to noise value of a first subband for a first channel and a second signal to noise value of a second subband of a second channel;   (Chen: [0012] "UE determines a channel quality indicator (CQI) for each RB or for each subband based on the channel estimation", and [0106] "Depending on the type of CQI, the differential CQI can be defined in several ways. For example, in a first way (1), if the CQI represents a quantized signal-to-noise ratio (SNR) or signal-to-interference+noise-ratio (SINR)").
The rational and motivation for adding this teaching of Chen is the same as for Claim 1.
The combination of Chen and Marinier  does not explicitly teach and facilitating the activation of the frequency selective scheduling based on the first signal to noise value and the second signal to noise (SNR) value being different by more than a defined amount.  
However, Cao does teach and facilitating the activation of the frequency selective scheduling based on the first signal to noise value and the second signal to noise (SNR) value being different by more than a defined amount (threshold).  (Cao: [0059-0063, Fig. 6] "In step 198,...The target UE may broadcast a SNR threshold and/or an index of RBs indicating an SNR that is below the threshold. Also, the target UE may receive an indication of which RBs will be broadcast by the cooperating UE....In LLR combining, the LLRs to be forwarded may be selected based on frequency selective scheduling (FSS), so only a portion of the LLRs are forwarded. RBs may be the minimum unit for LLR selection. Thus, cooperating UEs only forward LLRs of certain RBs to the target UE. The LLRs for forwarding may be selected based on comparing the SNRs of different RBs for different cooperating UEs in different dimensions. The RBs may be compared horizontally across different RBs for the same cooperating UE, vertically for the same RB across different UEs, or by comparing the SNRs for both different RBs and different UEs").
 (Cao: [0059-0063]).  

Claim 9 is hereby rejected under 35 U.S.C. 103 as being unpatentable over Chen, et al. (hereafter Chen) US Patent Publication 2009/0154588 A1 in view of Marinier et al. (hereafter Marinier) US Patent Publication 2013/0039284 A1, and in further view of Hessler, et al. (hereafter Hessler) US Patent Publication 2020/0022009 A1.

Regarding Claim 9, The network device of claim 1, the combination of Chen and Marinier  does not explicitly teach wherein the instructing the user equipment device to provide the subband channel quality indicator and the subband precoding matrix index comprises: determining a delay spread between the user equipment device and a network node device of a wireless network.  
However, Hessler does teach wherein the instructing the user equipment device to provide the subband channel quality indicator and the subband precoding matrix index comprises: determining a delay spread between the user equipment device and a network node device of a wireless network.  (Hessler:  [0044] "The method may optionally comprise, and/or the wireless device may be adapted for, and/or comprise a variation determining module for, performing a determination of, e.g. a measurement and/or analysis and/or calculation and/or estimation of, frequency variation of and/or pertaining to the reference signal, e.g. a coherence bandwidth (and/or delay-spread)").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Chen and Marinier  to include the teachings of Hessler in order to determine a delay spread between the wireless device and a network node (Hessler: [0044]).  

Claim 10 is hereby rejected under 35 U.S.C. 103 as being unpatentable over Chen, et al. (hereafter Chen) US Patent Publication 2009/0154588 A1 in view of Marinier et al. (hereafter Marinier) US Patent Publication 2013/0039284 A1, and Hessler, et al. (hereafter Hessler) US Patent Publication 2020/0022009 A1, and in further view of Ouchi, et al. (hereafter Ouchi) US Patent Publication 2012/0327876 A1.

Regarding Claim 10, The network device of claim 9, the combination of Chen, Marinier, and Hessler teaches wherein the determining the delay spread comprises: estimating an uplink channel from a sounding reference signal; (Hessler: [0104] "Reference signaling in the uplink may be associated to a terminal, e.g. SRS"). 
The rational and motivation for adding this teaching of Sadek is the same as for Claim 2.
The combination of Chen, Marinier, and Hessler does not explicitly teach and determining a number of paths available.    
However, Ouchi does teach and determining a number of paths available.  (Ouchi: [0013] "by transmitting the A -SRS the predetermined number of times while switching the antenna, the channel estimate accuracy for each antenna can be improved and thus, the base station apparatus can instruct the mobile station apparatus to perform communication using the antenna having a better communication quality").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Chen, Marinier, and Hessler to include the teachings of Ouchi in order to determining a number of antenna paths available based on an SRS evaluation of delay spread (Ouchi: [0013]).  

Claim 11 is hereby rejected under 35 U.S.C. 103 as being unpatentable over Chen, et al. (hereafter Chen) US Patent Publication 2009/0154588 A1 in view of Marinier et al. (hereafter Marinier) US Patent Publication 2013/0039284 A1, and Hessler, et al. (hereafter Hessler) US Patent Publication 2020/0022009 A1, and in further view of Sadek, et al. (hereafter Sadek) US Patent Publication 2015/0065152 A1.

Regarding Claim 11, The network device of claim 9, the combination of Chen, Marinier, and Hessler teaches wherein the determining the delay spread comprises: evaluating a variation of respective reported channel quality indicators of subbands of a group of subbands;  (Hessler:  [0044] "The method may optionally comprise, and/or the wireless device may be adapted for, and/or comprise a variation determining module for, performing a determination of, e.g. a measurement and/or analysis and/or calculation and/or estimation of, frequency variation of and/or pertaining to the reference signal, e.g. a coherence bandwidth (and/or delay-spread)"), and [0104] "Reference signaling in the uplink may be associated to a terminal, e.g. SRS").
The rational and motivation for adding this teaching of Hessler is the same as for Claim 9.
The combination of Chen, Marinier, and Hessler does not explicitly teach and facilitating a deactivation of the frequency selective scheduling based on a second determination that that the variation of the respective reported channel quality indicators does not satisfy a defined variation.     
However, Sadek does teach and facilitating a deactivation of the frequency selective scheduling based on a second determination that that the variation of the respective reported channel quality indicators does not satisfy a defined variation.  (Sadek: [0039] "In yet further related aspects, one or more of the components 232-238 may be configured to send a configuration message to the mobile device for deactivation of a SCC in response to determining the at least one metric does not indicate a relatively high traffic load, for example, if the metric is not below the threshold, or is not above the threshold").
The rational and motivation for adding this teaching of Sadek is the same as for Claim 2.

Claim 12 is hereby rejected under 35 U.S.C. 103 as being unpatentable over Chen, et al. (hereafter Chen) US Patent Publication 2009/0154588 A1 in view of Marinier et al. (hereafter Marinier) US Patent Publication 2013/0039284 A1, and in further view of Tsai, et al. (hereafter Tsai) US Patent Publication 2017/0332359 A1.

Regarding Claim 12, The network device of claim 1, the combination of Chen and Marinier  does not explicitly teach wherein the scheduling the user equipment device comprises scheduling the user equipment device via a downlink channel configured to operate according to a fifth generation wireless network communication protocol.  
However, Tsai does teach wherein the scheduling the user equipment device comprises scheduling the user equipment device via a downlink channel configured to operate according to a fifth generation (NR) wireless network communication protocol.  (Tsai: [0010] "The second tier NR PDCCH may contain all of the required information for the scheduled downlink transmission. The second tier NR PDCCH may be transmitted in the control region or the data region. The second tier NR PDCCH search space may be UE-specific and may be determined by the search space indicator in the first tier NR PDCCH, the current slot structure, and/or the UE ID").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Chen and Marinier  to include the teachings of Tsai in order to schedule a UE in New Radio using a PDCCH (Tsai: [0010]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L SCHNELL whose telephone number is (408)918-7541.  The examiner can normally be reached on Monday-Friday 6:30A - 4:00P PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.L.S/Examiner, Art Unit 2416   


/ALEX SKRIPNIKOV/Primary Examiner, Art Unit 2416